         Case 5:12-cr-00583-EJD Document 83 Filed 12/09/19 Page 1 of 3




            UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                               San Jose Venue


                           Report on Offender Under Supervision


Name of Offender                                  Docket Number
Jonathan Hoang                                    0971 5:12CR00583-001 EJD

Name of Sentencing Judge: The Honorable Edward J. Davila
                          United States District Judge

Date of Original Sentence:      July 2, 2014

Original Offense
Count One: Use and Possession of a Counterfeit Seal of an Agency of the United States, 18
U.S.C. § 506(a)(2), a Class D Felony; Count One of the Superseding Information: Securities
Fraud, 15 U.S.C. § 78(j)(b), 78ff, and 17 U.S.C. §§ 240.10b-5, a Class C Felony; Count Two:
Pretending to Be an Officer of the United States, 18 U.S.C. § 912, a Class E Felony; Count 3:
Use and Possession of a Counterfeit Seal of an Agency of the United States, 18 U.S.C. §
506(a)(2), a Class D Felony.

Original Sentence: 72 months imprisonment, 60 months as to Counts One and Three of the
Indictment; 36 months as to Count Two of the Indictment; and 72 months as to Count One of
the Superseding Information, all counts to run concurrently. Followed by three years supervised
release, three years as to Counts One and Three of the Indictment; One year as to Count Two of
the Indictment; and three years as to Count One of the Superseding Information, all counts to
run concurrently.

Special Conditions: $400 special assessment; $3,000,000 restitution; participate in a program
of testing and treatment for alcohol abuse; participate in a mental health treatment program;
abstain from the use of all alcoholic beverages; not maintain a position of fiduciary capacity; not
open any new lines of credit and/or incur new debt; provide access to any financial information;
no contact with victims or any DEA office; not possess any law enforcement related materials;
participate in vocational training; standard search; cooperate in the collection of DNA; and not
possess any firearms, ammunition, destructive devices, or other dangerous weapons.

Prior Form(s) 12: None.

Type of Supervision                               Date Supervision Commenced
Supervised Release                                January 24, 2017
Assistant U.S. Attorney                           Defense Counsel
Thomas A. Colthurst                               Robert M. Carlin (AFPD)



                                                                        NDC-SUPV-FORM 12A 4/6/2015
          Case 5:12-cr-00583-EJD Document 83 Filed 12/09/19 Page 2 of 3

RE:    Hoang, Jonathan                                                                             2
       0971 5:12CR00583-001 EJD
                         Petitioning the Court to Take Judicial Notice

                                               Cause

According to the Offender Payment Enhanced Report Access (OPERA), the client’s outstanding
restitution balance as of December 3, 2019 is $2,989,778 as $10,275 has been collected by all
codefendants. During the course of supervision, the client has submitted monthly payments of no
less than $200 toward the restitution balance.

                                  Action Taken and Reason
Throughout the client’s term of supervised release, he has maintained a stable residence in San
Jose, California. Mr. Hoang has been gainfully employed full-time with Duc Renovations in San
Jose, California, as an operation director, since August 12, 2016.
His economic circumstances have been monitored throughout the period of supervision for
changes that might affect his ability to pay, and intermittent computer asset searches utilizing
commercial databases have not revealed unreported assets. Mr. Hoang’s monthly restitution
appears commensurate with his ability to pay.

The U.S. Probation Office recommends the client’s supervision terminate on January 23, 2020, as
scheduled. The client understands he must continue making payments through the U.S. Attorney’s
Office Financial Litigation Unit, after the expiration of his term of supervision.

Pursuant to 18 U.S.C. §§ 3613 (b) and (f), the liability to pay restitution shall terminate the later
of 20 years from the entry of judgment or 20 years after the release from imprisonment. Therefore,
the United States Attorney’s Office has the authority to collect monies from the client until January
24, 2037. It is recommended the client be allowed to terminate from supervision with an
outstanding restitution balance.

 Respectfully submitted,                           Reviewed by:



 ___________________________________               ___________________________________
 Leon T. Dang                                      Sonia Lapizco
 U.S. Probation Officer                            Supervisory U.S. Probation Officer
 Date Signed: December 3, 2019




                                                                        NDC-SUPV-FORM 12A 4/6/2015
         Case 5:12-cr-00583-EJD Document 83 Filed 12/09/19 Page 3 of 3

RE:   Hoang, Jonathan                                                                   3
      0971 5:12CR00583-001 EJD



THE COURT ORDERS:

      The Court concurs and takes judicial notice
      Submit a request to modify supervision
      Submit a request for a warrant
      Submit a request for summons
      Other:




12/9/2019
___________________________________             ___________________________________
Date                                            Edward J. Davila
                                                United States District Judge




                                                                NDC-SUPV-FORM 12A 4/6/2015
